Citation Nr: 1123758	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.N.M.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a right eye disorder.  A timely appeal was noted from that decision.  

Hearings on this matter were held before a Decision Review Officer on November 30, 2005, and before the undersigned Veterans Law Judge sitting at the RO on September 27, 2007.  Copies of both hearing transcripts have been associated with the file.  

In December 2007 and July 2008, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the most recently requested development, the AMC returned the case to the Board for appellate review.

For good cause shown, namely the Veteran's advanced age, a motion to advance this appeal on the Board's docket has been granted under the authority of 38 U.S.C.A.  § 7107(a) and 38 C.F.R. § 20.900(c).  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that a right eye disorder had its clinical onset during service or is otherwise related to the Veteran's service.


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2004, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the Veteran was notified of the way initial disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

The Board notes that an etiological opinion has not been obtained for the Veteran's claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of dry eye syndrome, there is no true indication the disability is associated with service.  There is no evidence of dry eye syndrome or an injury to the right eye during service.  In view of the absence of findings of a right eye injury or dry eye syndrome in service and the first suggestion of pertinent disability years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has a current diagnosis of right dry eye syndrome, which he asserts is due to an in-service injury to the right eye.  According to the Veteran, while stationed at Kirtland Air Force Base in 1944, the engine of a passing aircraft blew sand and debris into his eye.  He was taken to the base hospital where a laceration on his face was stitched, a mole in the lacerated area was removed, and his eye was bandaged.  He was then placed in an off duty status for 7 to 10 days.    

Review of the Veteran's service treatment records reflects that in June 1943, a disposition board was convened to determine whether the Veteran's pre-existing astigmatism should prevent him from performing general service.  It was determined that the Veteran met the requirement for general service and his status was changed to reflect that determination.  There was no mention of an injury to the right eye.  The Veteran's vision was examined again in July and August 1943; there was no mention of an injury to the right eye. 

A November 1944 entry indicates that the Veteran requested cauterization of a mole on his face.  This procedure was performed on November 14, 1944, and sutures were removed on November 17, 1944.  There is no mention of an injury involving sand and debris being blown in the Veteran's face or any injury to the right eye.  On the Veteran's February 1946 separation examination, myopia and astigmatism were noted, but there was no mention of a right eye injury or any other injury that was the result of sand and debris impacting the Veteran.  

Morning reports from the Veteran's assigned units for the year 1944 have been reviewed by National Archives and Records Administration personnel, who have advised that there are no reports indicating that the Veteran was absent from his unit as a result of injury or illness that year.  

Post-service medical evidence includes a January 1988 private medical record noting bilateral dry eyes, with a past medical history "pertinent for lichen planus (infection)."  There was no mention of an in-service injury to the right eye.  The Veteran has been treated for right dry eye since that time; however, none of his treatment providers have related his right eye disorder to an in-service injury.  

In support of his claim, the Veteran submitted statements from his wife and sister concerning their observations of the Veteran at the time of the injury.  In November 2003, the Veteran's sister stated that she had seen a picture of the Veteran with a patch on his right eye and sutures on his upper lip.  When the Veteran came home, she observed that the mole on his face had been removed.  

In October 2007, the Veteran's sister stated that she had actually flown to Kirtland Air Force Base and personally observed the Veteran's injuries.  She stated that she saw a scar on the Veteran's upper lip and that his right eye was "very red and looked very irritated."   A statement from the Veteran's wife repeated the Veteran's contentions concerning an injury from sand and debris.  Neither the 

Veteran's wife nor his sister personally observed the incident in which the Veteran claims to have been injured.  

Upon review, the Board finds that the competent and credible medical evidence of record is against a finding that the Veteran's right dry eye syndrome is related to his service.  There is no evidence of right dry eye syndrome in service.  The Veteran was seen on several occasions for pre-existing astigmatism and myopia, disorders which are not considered disabilities for VA compensation purposes.  38 C.F.R.                   § 3.303(c), 4.9.  Nothing in the Veteran's service treatment records reflects an injury to the right eye.  The Veteran has pointed to the removal of a mole above his lip as evidence that he sustained an injury to the face and eye; however, a November 1944 service treatment record reflects that the mole was removed at the Veteran's request, with no mention of an injury necessitating its removal.  The Veteran's February 1946 separation examination is negative for dry eye syndrome or residuals of a right eye injury.  There is no medical evidence of dry eye syndrome until January 1988, many years after the Veteran was discharged from active service.  At that time, a history of lichen planus was noted, but there was no mention of an in-service injury to the right eye.  None of the Veteran's subsequent treatment providers have offered an opinion as to the etiology of the Veteran's right eye disorder.    

The Board notes the Veteran's statements, as well as the statements from his sister and wife, that he sustained an eye injury in service and that his symptoms have continued to the present day.  Lay evidence concerning continuity of symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran and his sister are competent to attest to observations of in-service eye irritation and current symptoms of dry eye.  Layno; 38 C.F.R. § 3.159(a)(2).  However, they are not competent to diagnose residuals of a right eye injury, or render an opinion as to its cause or etiology, because they do not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of an in-service eye injury and a continuity of symptomatology from that time are not consistent with the evidence of record.  There is no mention of an eye injury or abnormalities of the eye in the Veteran's service treatment records or on his separation examination.  The Veteran has pointed to the removal of a mole above his lip in service as evidence of an injury to the face and eye; however, service treatment records clearly state that the mole was removed in November 1944 at the Veteran's request.  Morning reports from the Veteran's assigned units have been reviewed, and there is no indication that the Veteran was absent from his unit for 7 to 10 days for an injury to the eye, as he has alleged.  Although he has stated that he had symptoms of dry eye since service, there is no evidence of post-service clinical treatment for such symptoms until January 1988, many years after his discharge from service.  The Veteran filed claims for service connection for various disabilities prior to filing the instant claim, and did not mention an eye injury or an injury to the face as a result of blowing debris.  The Board does not find it likely that an eye injury in service resulted in chronic pathology, but was not reflected in the service treatment records, and was also not reflected on the Veteran's separation examination, with no recorded treatment for over 40 years, and was not mentioned when the Veteran was aware of the compensation program and actively seeking benefits for other disability.   After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology lacks credibility and is therefore of limited probative value here.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has a right eye disorder that is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right eye disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


